Title: [July 1773]
From: Adams, John
To: 



      1773 July 16.
      
      
       Drank Tea at Dr. Coopers with Mr. Adams, Mr. S. Elliot, Mr. T. Chase, and with Mr. Miffling Mifflin, of Phyladelphia, and a French Gentleman. Mr. Miffling is a Grandson, his Mother was the Daughter, of Mr. Bagnall of this Town, who was buried the day before Yesterday. Mr. Miffling is a Representative of the City of Phyladelphia—a very sensible and agreable Man. Their Accademy emits from 9 to 14 Graduates annually. Their Grammar School has from 90 to 100 schollars in all. Mr. Miffling is an easy Speaker—and a very correct Speaker.
      
      
       
        
   
   Perhaps an error for 15 July, since the following entry is correctly dated Friday, 16 July.


       
      
      

      1773. July 16. Fryday.
      
      
       Mr. F. Dana came to me with a Message from Mr. Henry Merchant Marchant of Rhode Island—And to ask my Opinion, concerning the Measures they are about to take with Rome’s and Moffats Letters. They want the originals that they may be prosecuted as Libells, by their Attorney General, and Grand Jury. I told him, I thought they could not proceed without the originals, nor with them if there was any material obliteration or Erasure, ’tho I had not examined and was not certain of this Point, nor did I remember whether there was any Obliteration on Romes and Moffats Letters.
       Mr. Dana says the Falshoods and Misrepresentations in Romes Letter are innumerable, and very flagrant.
       Spent the Evening with Cushing, Adams, Pemberton and Swift at Wheelwrights—no body very chatty but Pemberton.
      
      
       
        
   
   Thomas Moffatt, a Scottish physician, and George Rome, a loyalist, both of Newport, R.I. Letters written by each of them were among those transmitted by Franklin to Cushing (note by CFA in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:321; Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:283 and note).


       
      
      

      1773. July 19 or 26. Monday.
      
      
      To Tho. Hutchinson.
       
        Sir
       
       You will hear from Us with Astonishment. You ought to hear from Us with Horror. You are chargeable before God and Man, with our Blood.—The Soldiers were but passive Instruments, were Machines, neither moral nor voluntary Agents in our Destruction more than the leaden Pelletts, with which we were wounded.—You was a free Agent. You acted, coolly, deliberately, with all that premeditated Malice, not against Us in Particular but against the People in general, which in the Sight of the Law is an ingredient in the Composition of Murder. You will hear further from Us hereafter.
       
        Chrispus Attucks
       
      
      
       
        
   
   Doubtless intended for a newspaper, but no printing has been found.


       
      
     